Title: From James Madison to Cowles Meade, 14 August 1806
From: Madison, James
To: Meade, Cowles



Sir
Department of State 14 August 1806

I have received your letter of the 27th. June, communicating the request of Col. Grandpré for the delivery of one Keary charged with murder committed within the limits of the Spanish possessions.  No compact exists which imposes an obligation to do this, nor is it expedient if no legal impediments were in the way to surrender a Citizen of the United States to a mode of trial less guarded against injustice than is practised in our own tribunals.  You will therefore return an answer to Coll. Grandpré, observing that the two Governments not having been able to arrange a compact for the mutual surrender of offenders, who may escape from their respective territories; it has not been deemed expedient in the present instance to comply with his application.
  I have the honor to be, with great respect your Most Obt. Servt.

James Madison

